Title: 16th.
From: Adams, John Quincy
To: 


       It snow’d all the forenoon; but the weather continued moderating and in the afternoon, a steady rain took place of the snow: and when I came this evening from the office, the ground was covered all the way with one continual glare of ice. It was dangerous walking, and I came as much as half the way, without lifting my feet.
       I spent the evening at home; writing to make good the time which I have lately lost; but I accomplished my purpose only in part.
       It may be observed that I say of late, little, but of what I do in the evening; and the reason is, that the only varieties of any kind, that take place, are in that part of the day. At about nine in the morning, I regularly go to the Office, and when, I do not lose, my time in chat, with Amory or Townsend, I take up my lord Coke, and blunder along a few pages with him. At two I return to dinner. At three again attend at the office, and again consult my old author. There I remain till dark, and as Mr. Parsons for special reasons, to him best known, objects to our having a fire in the office, in the evening, while he is absent, as soon as day-light begins to fail, we put up our books, and then employ the remainder of the day, as best suits our convenience, and the feelings of the moment. I go but little into company, and yet I am not industrious. I am recluse, without being studious; and I find myself equally deprived of the pleasures of society, and of the sweet communion with the mighty dead. I am no stranger to the midnight lamp; yet I observe not that I make, a rapid progress in any laudable pursuit. I begin seriously to doubt of the goodness of my understanding, and am not without my fears, that as I increase in years, the dulness of my apprehension likewise increases. But we are all mortal.
      